Pettit, J.
The appellee sued Joseph C. Grace, David Lostuller, and David G. Rabb, the appellant, on a promissory note, alleged to have been executed by them, by the firm name of “ Grace, Lostuller & Co.” Grace and Lostuller pleaded their bankruptcy and had judgment in their favor. Rabb answered, first, the general denial sworn to; second, payment by his co-defendants and by their assignee in bankruptcy.
Reply of general denial to the second paragraph of Rabb’s answer. There was a trial by jury, who rendered a verdict for the plaintiff A motion was made for a new trial and overruled, and exception taken.
The only question presented to us in this case, is the sufficiency of the evidence to sustain the verdict. The evidence is long, conflicting, and in some instances or particulars directly contradictory, and might have sustained a verdict either way. The evidence was principally oral, and the witnesses were face to face before the court and jury, to whom they were probably well known, and who, very likely, knew their characters, and saw and observed their actions, manner, and looks on the witness stand; and were much better able from these advantages to weigh and give credit to, or reject, than we are, who only see the evidence on paper. It is possible the appellant was wronged by this verdict, but we cannot set it and the judgment aside without overruling numerous cases in, and the uniform rulings of, this court.
The judgment is affirmed, at the costs of the appellant.